              Case 4:20-cv-40012 Document 1 Filed 02/03/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

FLAGSTAR BANK, FSB,                           :
                                              :
                       Plaintiff,             :
                                              :
        v.                                    :      C.A. No. 20-
                                              :
PEGGY J. KOZAK,                               :
                                              :
                       Defendant.             :

                                         COMPLAINT

                                            PARTIES

        1.     Plaintiff Flagstar Bank, FSB (“Flagstar” or “Plaintiff”) is a federally-chartered

savings bank with its principal place of business in Michigan.

        2.     Defendant Peggy J. Kozak (“Ms. Kozak” or “Defendant”) is a citizen of the United

States and the Commonwealth of Massachusetts who owns and resides at 230 Paxton Street,

Leicester, Massachusetts (“Property”).

                                    JURISDICTION AND VENUE

        3.     This Court has subject matter jurisdiction in this controversy pursuant to 28 U.S.C.

§§ 1332 as the parties are citizens of different states and the amount in controversy exceeds

$75,000.00.

        4.     Venue in this district is based on 28 U.S.C. § 1391(b).

                                             FACTS

        5.     On or about July 14, 2009, Defendant borrowed $196,343.00 from Nations Lending

Corp. (“Lender”) and executed a promissory note (“Note”), attached hereto as Exhibit A, in which

she promised to repay the loan plus interest, in monthly payments commencing September 1, 2009,

to the order of Lender, and its successors and assigns.



82023456v.1
              Case 4:20-cv-40012 Document 1 Filed 02/03/20 Page 2 of 4



        6.     Plaintiff is the current owner of the Note and the debt described therein.

        7.     Plaintiff, directly or through an agent, is in physical possession of the Note.

        8.     On or about July 14, 2009, to secure the repayment of the Note, Defendant granted

a mortgage (“Mortgage”) against the Property to Mortgage Electronic Registration Systems, Inc.,

(“MERS”) as nominee for Lender, and its successors and assigns. The Mortgage was recorded

with the Worcester County Registry of Deeds (“Registry of Deeds”) on August 7, 2009, in book

44696 at page 73. See Mortgage, attached hereto as Exhibit B.

        9.     On August 6, 2013, MERS assigned the Mortgage to Plaintiff. The assignment was

recorded in the Registry of Deeds on August 15, 2013, in book 51355 at page 203 (“Assignment”).

See Assignment, attached hereto as Exhibit C.

        10.    Defendant defaulted on the Note and Mortgage by failing to make the monthly

payment due January 1, 2013, and all subsequent payments.

        11.    On June 19, 2019, Plaintiff sent a notice of default (“Notice of Default”) to the

Defendant to inform her that she must pay $100,006.86, plus any additional regular monthly

payment or payments, late charges, fees and charges, which become due, before September 17,

2019, to cure the default on the Mortgage. A copy of the Notice of Default is attached hereto as

Exhibit D.

        12.    The Defendant failed to cure the default before the date specified in the Notice of

Default.

        13.    On June 19, 2019, Plaintiff also sent a letter entitled “90-Day Right to Cure Your

Mortgage Default” to the Defendant in compliance with Mass. Gen. Laws ch. 244 § 35A (“35A

Letter”). A copy of the 35A Letter is attached hereto as Exhibit E.

        14.    The Defendant failed to cure the default before the date specified in the 35A Letter.



                                            -2-
82023456v.1
                Case 4:20-cv-40012 Document 1 Filed 02/03/20 Page 3 of 4



        15.      Plaintiff fulfilled all the regulations of the Secretary of Housing and Urban

Development that are conditions to the foreclosure pursuant to paragraph 9 of the Mortgage prior

to commencing this action.

        16.      Specifically, on June 6, 2019, Plaintiff, through counsel, sent a letter to the

Defendant by first class and certified mail offering to engage in a face-to-face meeting to discuss

options to resolve the delinquency on the Mortgage.

        17.      Also, on August 22, 2019, Plaintiff, through counsel, made one trip to see the

Defendant at the Property to make a reasonable effort to arrange a face-to-face meeting.

        18.      The certified mail and the visit to the Property described in the preceding

paragraphs satisfy the obligations of 24 C.F.R. 203.604, to the extent those obligations are

incorporated in paragraph 9(d) of the Mortgage, as interpreted by this Court in Donahue v. Fed.

Nat’l Mortg. Ass’n, No. 17-CV-10635-DJC, 2019 WL 2176939, at *5 (D. Mass. May 20, 2019)

(Casper, J.).

                                 COUNT ONE – FORECLOSURE

        19.      Plaintiff incorporates paragraphs 1-18 as if fully set forth herein.

        20.      The Defendant is in default on the Note for failure to make the payment due January

1, 2013 and all subsequent payments.

        21.      Plaintiff has complied with all statutory and contractual requirements prior to

commencing this foreclosure action.

        22.      Plaintiff requests that the Court order the foreclosure sale of the Property in

accordance with such orders of notice and sale as are equitable.




                                              -3-
82023456v.1
               Case 4:20-cv-40012 Document 1 Filed 02/03/20 Page 4 of 4



        WHEREFORE, Plaintiff Flagstar Bank, FSB requests that this Court award the following

relief in its favor:

        1) Conditional judgment of foreclosure pursuant to Mass. Gen. Laws ch. 244 §§ 3 and 5;

        2) Order of foreclosure sale of the Property pursuant to Mass. Gen. Laws ch. 244 § 11;

        3) Possession of the Property;

        4) Costs and expenses of enforcing the Mortgage, including attorneys’ fees; and

        5) Such other and further relief as this Court deems just and proper.


                                             FLAGSTAR BANK, FSB

                                             By its Attorneys,


                                             /s/ Krystle G. Tadesse
                                             Joseph A. Farside, Jr. (BBO #667187)
                                             Krystle G. Tadesse (BBO #673899)
                                             Jeffrey C. Ankrom (BBO #704349)
                                             LOCKE LORD LLP
                                             2800 Financial Plaza
                                             Providence, RI 02903
                                             (401) 274-9200
                                             (401) 276-6611 (fax)
                                             joseph.farside@lockelord.com
                                             krystle.tadesse@lockelord.com
                                             jeffrey.ankrom@lockelord.com


Dated: February 3, 2020




                                           -4-
82023456v.1
